Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 15855950 has a total of 20 claims pending in the application, all of which are ready for examination by the examiner.


I. REJECTIONS NOT BASED ON PRIOR ART

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 8, and 15, these claims call for “accessing an input vector” where “the input vector was generated by an artificial neural network (ANN).” However, as far as the Examiner can tell, the “input vector” is never input to anything, and appears to be the output of 
As per claims 2-7, 9-14, and 16-20, these claims are rejected as being dependent on a claim rejected under U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
As per claims 5, 12, and 19, these claims call for “each training page vector was generated by the ANN.” This claim has problems similar to the independent claims. This clam calls for a “training page vector” to be generated by the ANN, but how can a vector be a “training page vector” if it is not used for training? It appears to be the output of the training process of the neural network, not something used for actual training. How can something that is generated by the ANN be used to train the ANN? In the next response, please make clear how the “training page vector” is both used for training the ANN and generated by the ANN. 




II. REJECTIONS BASED ON PRIOR ART
Examiners Note: Some rejections will be followed by an ‘EN’ that will denote an examiners note. This will be placed to further explain a rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Silberer et al (“Learning Grounded Meaning Representations with Autoencoders”) in view of Statsoft (“Neural Networks”) and Suen (“N-gram statistics for natural language understanding and Text Processing”). 
	As per claims 1, 8, and 15, Silberer discloses, “A method comprising: … accessing an input vector” (Pg.724, C2, the “Stacked bimodal Autoencoder” section; Pg.725, C1, first paragraph; EN: this denotes the output of the neural network, the variable t(i). As stated above in the 112 rejection, the “input vector” of the claim appears to be the output of the neural network).  “Representing an input post, wherein” (Pg.725, C1, second to last and last paragraph; EN: this denotes participants inputting images and describing words. As the term “post” has no further definitions, the Examiner is interpreting this to be a ‘post’ as the image and words were ‘posted’ into the training data by the various users). 
	“The input post comprises one or more … and an image” (Pg.725, C1, last paragraph; EN: this denotes participants inputting images and describing words. Here the image is the image, and the describing words denote the textual input). 
	“The input vector corresponds to a point in a d-dimensional vector space” (Pg.724, C2, the “Stacked bimodal Autoencoder” section; Pg.725, C1, first paragraph; EN: this denotes the output of the neural network, the variable t(i). As stated above in the 112 rejection, the “input vector” of the claim appears to be the output of the neural network. Here it is described as o-dimensional as opposed to d-dimensional).  
“The input vector was generated by an artificial neural network (ANN)” (Pg.724, C2, the “Stacked bimodal Autoencoder” section; Pg.725, C1, first paragraph; EN: this denotes the output of the neural network, the variable t(i). As stated above in the 112 rejection, the “input vector” of the claim appears to be the output of the neural network).  “Based on a text vector representing the one or more …of the input post” (Pg.724, particularly Figure 1; EN: this denotes the text vector input). “And an image vector representing the image of the input post” (Pg.724, particularly Figure 1; EN: this denotes the image vector input).  “and then output a …that the received post is related to the training posts of a training page” (pg.724, particularly C2, the “stacked Bimodal Autoencoder” section; EN: this denotes measuring the error which denotes comparing the incoming data to the training data learned by the neural network to properly classify incoming data. Pg.725, C1, second to last and last paragraph; EN: this denotes participants inputting images and describing words. As the term “post” has no further definitions, the Examiner is interpreting this to be a ‘post’ as the image and words were ‘posted’ into the training data by the various users). 
“determining a topic of the input post based on the input vector” (pg.724, particularly C2, the “stacked Bimodal Autoencoder” section; EN: this denotes measuring the error which denotes comparing the incoming data to the training data learned by the neural network to properly classify incoming data. Pg.725, C1, second to last and last paragraph; EN: here the output of the neural network is a label, which the examiner is interpreting to be a topic as it defines the word/image combination input into the system). 
	However, Silberer fails to explicitly disclose, “By one or more computing devices”, “ngrams”, “output a probability…” 
	Statsoft discloses, “by one or more computing devices” (Pg.16, particularly the second to last paragraph; EN: this denotes memory requirements for training a neural network, something which shows artificial neural networks inherently require some sort of computing device). 
	“Output a probability…” (Pg.15, particularly the last paragraph; EN: this denotes neural network outputting probabilities). 
	Suen discloses, “Ngrams” (The entire document but particularly pg.164, C2, second to last paragraph; EN: this denotes the use of ngrams to represent letters in words).
Silberer and Statsoft are analogous art because both involve neural networks. 
Before the effective filing date it would have been obvious to one skilled in the art of neural networks to combine the work of Silberer and Statsoft in order to make use of computer hardware for neural networks and allow the neural networks to output a probability.  
	The motivation for using computer hardware would be to operate the artificial neural network in order to perform the classification actions of the Silberer reference.

Therefore before the effective filing date it would have been obvious to one skilled in the art of neural networks to combine the work of Silberer and Statsoft in order to make use of computer hardware for neural networks and allow the neural networks to output a probability.  
Silberer and Suen are analogous art because both involve text interpretation. 
Before the effective filing date it would have been obvious to one skilled in the art of text interpretation to combine the work of Silberer and Suen in order to make use of ngrams for words. 
	The motivation for doing so would be due to the “substantial saving in memory space and computing time, the n-gram method has been applied by many researchers” (Suen, Pg.164, C2, second to last paragraph) or in the case of Silberer, use the method to keep track of and detect the relevant works being used by the system in a manner efficient for memory and computation time. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of text interpretation to combine the work of Silberer and Suen in order to make use of ngrams for words.
As per claims 2, 9, and 16, Silberer discloses, “Wherein the ANN was jointly trained based on a plurality of training pages that each comprise one or more training posts” (Pg.725, C1, last paragraph; EN: this denotes participants inputting images and describing words. As the term “post” has no further definitions, the Examiner is interpreting this to be a ‘post’ as the image and words were ‘posted’ into the training data by the various users. The training pages would be the pages representing these word-image combinations). “Wherein each training post EN: this denotes participants inputting images and describing words. As the term “post” has no further definitions, the Examiner is interpreting this to be a ‘post’ as the image and words were ‘posted’ into the training data by the various users. The training pages would be the pages representing these word-image combinations).
As per claims 3, 10, and 17, Silberer discloses, “wherein each training post comprises one or more … and an image” (Pg.725, C1, second to last and last paragraph; EN: this denotes participants inputting images and describing words. Here the image is the image, and the describing words denote the textual input). “And wherein the ANN was trained based on one or more inputs each associated with a training post” (Pg.725, C1, second to last and last paragraph; EN: this denotes participants inputting images and describing words. As the term “post” has no further definitions, the Examiner is interpreting this to be a ‘post’ as the image and words were ‘posted’ into the training data by the various users. The training pages would be the pages representing these word-image combinations).  “And comprising a concatenation of components of a text vector representing the one or more … of the associated training post” (Pg.724, particularly Figure 1; EN: this denotes the text vector input. Vectors are inherently made up of linked together memory cells representing each piece of data).  “And an image vector representing the image of the associated training post” (Pg.724, particularly Figure 1; EN: this denotes the image vector input. Vectors are inherently made up of linked together memory cells representing each piece of data).  
Suen discloses, “Ngrams” (The entire document but particularly pg.164, C2, second to last paragraph; EN: this denotes the use of ngrams to represent letters in words).
4, 11, and 18, Silberer discloses, “Wherein the input vector comprises an output of one or more activation functions of one or more nodes of a layer of the ANN” (pg.724, particularly C1, Unimodal autoencoders; EN: this denotes the use of activation functions in the neural network). 
As per claims 5, 12, and 19, Silberer discloses, “The vector space comprises a plurality of clusters that are each associated with a topic” (pg.727, particularly the Categorization section; EN: this denotes the vector space of the model output being a set of clusters. Here the topic is the different categories/labels of the object/text combinations).
“Each cluster was determined based on a clustering” (pg.727, particularly the Categorization section; EN: this denotes the vector space of the model output being a set of clusters. Here the topic is the different categories/labels of the object/text combinations. This makes use of the same training data discussed for training the neural network.  “Of a plurality of … corresponding to a plurality of respective training pages that each comprise one or more training posts” (Pg.725, C1, second to last and last paragraph; EN: this denotes participants inputting images and describing words. As the term “post” has no further definitions, the Examiner is interpreting this to be a ‘post’ as the image and words were ‘posted’ into the training data by the various users. Pg.724, C2, the “Stacked bimodal Autoencoder” section; Pg.725, C1, first paragraph; EN: this denotes the output of the neural network, the variable t(i). As stated above in the 112 rejection, the “training page vector” of the claim appears to be the output of the neural network.  Further, the Examiner is interpreting this training page vector to be the output from the ANN during the training process, i.e. the label generated by the ANN). “Wherein each training post was submitted by a user to a training page and comprises content selected by the user” Pg.725, C1, second to last and last paragraph; EN: this denotes participants inputting images and describing words. As the term “post” has no further definitions, the Examiner is interpreting this to be a ‘post’ as the image and words were ‘posted’ into the training data by the various users). 
“The ANN was trained, based on the training posts of training pages associated with the ANN, to receive a post and then output, for each training page, a … that the received post is related to the training posts of the training page” (pg.724, particularly C2, the “stacked Bimodal Autoencoder” section; EN: this denotes measuring the error which denotes comparing the incoming data to the training data learned by the neural network to properly classify incoming data. Pg.725, C1, second to last and last paragraph; EN: this denotes participants inputting images and describing words. As the term “post” has no further definitions, the Examiner is interpreting this to be a ‘post’ as the image and words were ‘posted’ into the training data by the various users).
“Determining the topic of the input post is comprises determining that the input vector representing the input post is located within a particular cluster associated with the topic in the vector space” (pg.727, particularly the Categorization section; EN: this denotes the vector space of the model output being a set of clusters. Here the topic is the different categories/labels of the object/text combinations).
However, Silberer fails to explicitly disclose, “Each cluster was determined based on a   clustering of a plurality of training page vectors…”, “output a … probability”, and “Each training page vector was generated by the ANN”
Statsoft discloses, “Each cluster was determined based on a   clustering of a plurality of training page vectors…” and “Each training page vector was generated by the ANN” (pg. 24, EN: this denotes clustering the output data of the trained neural network to visualize the data). 
“Output … a probability” (Pg.15, particularly the last paragraph; EN: this denotes neural network outputting probabilities).
Silberer and Statsoft are analogous art because both involve neural networks. 
Before the effective filing date it would have been obvious to one skilled in the art of neural networks to combine the work of Silberer and Statsoft in order to make use of clustering of the output of the neural network. 
	The motivation would be to “used as a visualization tool to examine the data… to see if distinct clusters have formed on the map” in order to determine the classification of incoming data (See Statsoft, Pg.24, fourth paragraph). 
Therefore before the effective filing date it would have been obvious to one skilled in the art of neural networks to combine the work of Silberer and Statsoft in order to make use of clustering of the output of the neural network.
As per claims 6, 13, and 20, Silberer fails to explicitly disclose, “ranking the input post with respect to a user based at least in part on the determined topic of the input post; and providing, for display to the user, the input post based on determining that the rank is at least a threshold rank.”
Statsoft discloses, “ranking the input post with respect to a user based at least in part on the determined topic of the input post; and providing, for display to the user, the input post based on determining that the rank is at least a threshold rank” (pg.15, particularly the second to last paragraph; EN: this denotes the neural network providing a score (i.e. rank) that must pass a threshold in order to be used). 

Before the effective filing date it would have been obvious to one skilled in the art of neural networks to combine the work of Silberer and Statsoft in order to make use of ranks and thresholds before using the decision of the neural network.  
	The motivation would be to “adopt some confidence levels (accept and reject thresholds) that must be exceeded before the unit is deemed to have made a decision” (Statsoft, Pg.15, second to last paragraph) or in the case of Silberer, allow the system to make use of the classification when a confidence threshold is exceeded on the neural networks output.  
Therefore before the effective filing date it would have been obvious to one skilled in the art of neural networks to combine the work of Silberer and Statsoft in order to make use of ranks and thresholds before using the decision of the neural network.  

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 14 are considered allowable since when reading the claims in light of the specification, as per MPEP $2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations found within claims 7 and 14 and their respective independent claims. While it would be obvious to perform the actions of using a single artificial neural network to process n-grams and images in order to create an output vector that can be used for topic classification when the post information is interpreted broadly, the specificity of an input post from  an online market place of a social network moves beyond what 

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BEN M RIFKIN/Primary Examiner, Art Unit 2198